Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/103,930 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the plastic filler inside the entire center support members of claims 1 and 13 (the plastic filler is disclosed as being located only in the lower portion of the center support member) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The phrase “except for the place where the center support members are connected with other components and the place for bolt to insert, the plastic filler fills up the center support members.” is considered to not be enabled by the original disclosure and drawings. The center support member are disclosed as an upper outer tube portion and a lower inner tube portion. The examiner considers that the claim requires that the entire (both tube portions) are . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over The document from amazon.com in view of US Patent 4,588,096 to Story. The document from amazon.com has the table for sale at least on April 12, 2017 (date obtained via the dates of the reviews). The table shown in pictures and described in the listing and the reviews appears to include a worksurface with four center support members and two outer support members.  The lower support panel is considered to be height adjustable with the entire table’s height adjustment mechanism since no other mechanism is disclosed or shown in the applicant’s disclosure and the table shown also includes the same height adjustment mechanism (telescoping support member with pins. Wheels are located on the lower end of the lower inner tube portion of the support member. A hinge connects the connecting member of the outer support to the a respective center support. As seen in the figure a mesh basket slides in rails. 

For further clarification regarding claim 3 and 14, the Examiner is taking Official Notice that it is well known in the art of the tables and furniture to use a c-shaped bracket as part of a hinge for table legs, braces, links, connecting members, etc. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of the document from amazon.com in view of Story by adding a c-shaped bracket as part of the hinge for the connecting member as is known in the art as a functional equivalent hinge mechanism and since it has been held that a simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement involves only routine skill in the art. See MPEP § 2143(B).
	

	
s 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over The document from amazon.com in view of US Patent 4,588,096 to Story as applied to claim 8 above, and further in view of US Patent 3,855,946 to Bales. The document from amazon.com in view of Story discloses every element as claimed and discussed above except a nut inside the center members adjacent to the pin holes. Bales teaches a height adjustable telescoping leg with a lower inner tube portion (LG11, LG21) and a upper outer tube portion (LG10, LG20). The portions have pin holes (AP) that align to receive a threaded pin (BT). A nut (NP) is located in the inner tube portion and engages the threads as best seen in figures 2-5.  
For further clarification regarding claim 11, The document from amazon.com in view of Story is silent to the material of the legs and therefore does not expressly disclose the leg being made from aluminum. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the legs from aluminum, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07

Conclusion


	

















Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention. The table appears to be on sale prior to the effective filing date. The document from Walmart.com has the table (listed as Sew Ready Hobby and Fabric Cutting Table) listed for sale at least on September 2, 2017 (date obtained through archive.org). The document from amazon.com has the table for sale at least on April 12, 2017 (date obtained via the dates of the reviews). The table shown in pictures and described in the listing and the reviews appears to include all the claimed elements (except the decal grid). The lower support panel is considered to be height adjustable with the entire table’s height adjustment mechanism since no other mechanism is disclosed or shown in the applicant’s disclosure and the table’s for sale also include the same height adjustment mechanism.  

1-3 and 10-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Adjustable Home Hobby Table from Sullivansusa.com. The Sullivans table is comprises a work surface. The work surface is composed of a center panel and a pair of drop leaf panels attached to the center panel. Four center support members are fixed underneath the center panel. A plurality of rails are supported between the center support members and support each shelf. Each drop leaf panel is supported by an outer support member. The outer support members are parallel and pivotally attached to the center support members. Wheels are attached to the lower end of each center support member and each outer supper member.  The entire table is height adjustable. As seen in the picture the height adjustability is through pins and openings. The lower shelf is adjusted in height with the entire table and is therefore considered to be height adjustable. 


Claim(s) 1, 10-13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,663,202 to Spann. Spann teaches a table comprising a work surface. The work surface is composed of a center panel (18) and a pair of drop leaf panels (20a,20b) attached to the center panel. Four center support members (24a,24b,26a,26b) are fixed underneath the center panel. A plurality of rails (36a,36b) are supported between the center support members. Each drop leaf panel is supported by an out support member (14a,14b). The outer support members are parallel and pivotally attached to the center support members.  The rails support multiple baskets (22,90) that are interchangeable and removable mounted. One of the lower baskets is considered to be/have the lower panel and due to . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 4-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable the Adjustable Home Hobby Table from Sullivansusa.com in view of US Patent 8,006,858 to Cheng. The Sullivans table document discloses every element as claimed and discussed above except the rails supporting a sliding mesh basket. Cheng teaches a plurality of rails (26a, 26b, 26c, 26d, 26f, 26g) spanning across four center support members (24). The rails support various sizes of sliding mesh baskets (14a,14b,14c,14d) as best seen in figure 1. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the sullivans table by replacing the upper and/or lower shelf and rails with c-shaped rails that receive a sliding mesh basket as taught by Cheng to make a lightweight, ventilated, and accessible 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Adjustable Home Hobby Table from Sullivansusa.com in view of the document from Omnigrid.com. The document from Sullivans discloses every element as claimed and discussed above except a grid with both inches and centimeters.  Omnigrid teaches a double-sided mat with a grid on both sides. One side the grid is spaced and includes markings in inches and the other side has a grid that is spaced and includes markings in centimeters. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the table of Sullivans by adding the double sided cutting mat as taught by Omnigrid to cut and align fabric or other items. 


Response to Arguments
Applicant's arguments filed 5/18/2020 have been fully considered but they are not persuasive.  No objections to the Official notices were expressed and therefore the statements made are considered admitted prior art. Per 2144.03, “If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.” 
Due to the amendment new rejections have been added. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299. The examiner can normally be reached Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY M AYRES/             Examiner, Art Unit 3637